
	
		II
		111th CONGRESS
		1st Session
		S. 187
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2009
			Mr. Udall of Colorado
			 (for himself and Mr. Salazar) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the construction of the Arkansas Valley
		  Conduit in the State of Colorado. 
	
	
		1.Short titleThis Act may be cited as the
			 Arkansas Valley Conduit Act of
			 2009.
		2.Arkansas
			 Valley Conduit, Colorado
			(a)Cost
			 shareThe first section of
			 Public Law 87–590 (76 Stat. 389) is amended in the second sentence of
			 subsection (c) by inserting after cost thereof, the following:
			 or in the case of the Arkansas Valley Conduit, payment in an amount
			 equal to 35 percent of the cost of the conduit that is comprised of revenue
			 generated by payments pursuant to a repayment contract and revenue that may be
			 derived from contracts for the use of Fryingpan-Arkansas project excess
			 capacity or exchange contracts using Fryingpan-Arkansas project
			 facilities,.
			(b)RatesSection
			 2(b) of Public Law 87–590 (76 Stat. 390) is amended—
				(1)by striking
			 (b) Rates and inserting the following:
					
						(b)Rates
							(1)In
				generalRates
							;
				and
				(2)by adding at
			 the end the following:
					
						(2)Ruedi Dam
				and Reservoir, Fountain Valley Pipeline, and South Outlet Works at Pueblo Dam
				and Reservoir
							(A)In
				generalNotwithstanding the reclamation laws, until the date on
				which the payments for the Arkansas Valley Conduit under paragraph (3) begin,
				any revenue that may be derived from contracts for the use of
				Fryingpan-Arkansas project excess capacity or exchange contracts using
				Fryingpan-Arkansas project facilities shall be credited towards payment of the
				actual cost of Ruedi Dam and Reservoir, the Fountain Valley Pipeline, and the
				South Outlet Works at Pueblo Dam and Reservoir plus interest in an amount
				determined in accordance with this section.
							(B)EffectNothing
				in the Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter
				1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et
				seq.)) prohibits the concurrent crediting of revenue (with interest as provided
				under this section) towards payment of the Arkansas Valley Conduit as provided
				under this paragraph.
							(3)Arkansas
				Valley Conduit
							(A)Use of
				revenueNotwithstanding the reclamation laws, any revenue derived
				from contracts for the use of Fryingpan-Arkansas project excess capacity or
				exchange contracts using Fryingpan-Arkansas project facilities shall be
				credited towards payment of the actual cost of the Arkansas Valley Conduit plus
				interest in an amount determined in accordance with this section.
							(B)Adjustment
				of ratesAny rates charged under this section for water for
				municipal, domestic, or industrial use or for the use of facilities for the
				storage or delivery of water shall be adjusted to reflect the estimated revenue
				derived from contracts for the use of Fryingpan-Arkansas project excess
				capacity or exchange contracts using Fryingpan-Arkansas project
				facilities.
							.
				(c)Authorization
			 of appropriationsSection 7 of Public Law 87–590 (76 Stat. 393)
			 is amended—
				(1)by striking
			 Sec. 7.
			 There is hereby and inserting the following:
					
						7.Authorization
				of Appropriations
							(a)In
				generalThere is
							;
				and
				(2)by adding at
			 the end the following:
					
						(b)Arkansas
				Valley Conduit
							(1)In
				generalSubject to annual appropriations and paragraph (2), there
				are authorized to be appropriated such sums as are necessary for the
				construction of the Arkansas Valley Conduit.
							(2)LimitationAmounts
				made available under paragraph (1) shall not be used for the operation or
				maintenance of the Arkansas Valley
				Conduit.
							.
				
